                      Case 2:18-cv-00133-LGW-BWC Document 14 Filed 08/07/19 Page 1 of 1


          AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                        United States District Court
                                                      Southern District of Georgia
                   JULIO MEDINA ARREGUIN,et al.



                                                                                    JUDGMENT IN A CIVIL CASE



                                                 V.                               CASE NUMBER: 2:18-CV-133
                   MAUEL SANCHEZ,




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jui7
             □       has rendered its verdict.


                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                     rendered.


                     IT IS ORDERED AND ADJUDGED

                     that in accordance to the Order of the Court entered this 31 st day of July 2019, granting Plaintiffs

                     Motion for Default Judgment; judgment is hereby entered in favor of the Plaintiffs as follows:

                     Arreguin $18,299.08; Malagon $19,930.88; Maydon $33,847.36; Lopez $28,363.36; Sanchez

                     $16,899.08; Gomez $27,235.36; Villela $18,400.84; Olvera $19,499.08; Mediola $18,530.88; Flores

                     $33,367.32; Juarez $ 18,600.84; Cervantes $8,073.30; Reyes $ 17,842.28. This case stands closed.




              Approved by:
                            HOIV. LISA G6DBtY-WeOB7JtrDGE'
                                  TD ^TES DISTRICT COURT
                                  KHERN DISTRICT OF GEORGIA




            Date
                                                      ~(j Zp                    Scott L. Poff
                                                                                Clerk




                                                                                (By) Deputy Clerk
O.AS Rev 10/1 03
